Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 03/10/2022.
Claims 1-30 are pending in the instant application.
Claims 7-11 are drawn to non-elected species.
Claims 7-11, 13-30 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 03/10/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the subject matter of claim 13-30 could be searched without undue burden.  This is not found persuasive, because as discussed in the Restriction Requirement, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
	Note, Applicant failed to elect the specie for viscous lifting agent. For compact prosecution purposes, the Examiner will elect the specie of gellan gum.
	Note, claims 7-11 are drawn to now elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No.15/469,797 and 16/269,644 (reference application). 
The co-applications recite a medical device comprising: a needle; a reservoir coupled to the needle; and a composition comprising: 0.01% to 2.0% gellan gum by weight with respect to a total weight of the composition;  at least one salt;  and water;  wherein  the composition is prepared by: combining the gellan gum, the at least one salt, and the water to form a mixture;  heating the mixture;  introducing the mixture into the reservoir;  and allowing the mixture to cool and increase in viscosity while inside the reservoir to form a gel having a continuous, three-dimensional structure;  wherein the composition is biocompatible and injectable through the needle (see 15/469,797 at claim 1), wherein the composition comprises at least one coloring agent (see claim 5), further comprising allowing the mixture to cool before introducing the mixture into the reservoir, and heating the mixture at a temperature ranging from about 70C to about 130C while inside the reservoir (see claim 13), wherein heating the mixture sterilizes the mixture (see claim 14) , wherein the medical device comprises a syringe (see claim 7), wherein the co-application discloses a syringe has a barrel and a plunger (see [0043]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the viscous lifting agent comprises a coloring agent”, wherein the coloring agent “is capable of elevating the upper mucosal” in claim 2. The Examiner believes a coloring agent by itself is not capable of not lifting very much without another important ingredient. For compact prosecution purposes, the prior art’s coloring agent will also be “capable of elevating the upper mucosal”.

	Independent claim 1 recites “the lifting agent comprises a coloring agent”, wherein dependent claim 12 recites “lifting agent comprises gellan gum”. Thus, the lifting agent has changed from coloring agent to gellan gum. For compact prosecution purposes the Examiner will assume claim 12 meant to recite “lifting agent further comprises gellan gum”. This appears to be the same issue in withdrawn claims 7-11.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUNTER et al (US 2006/0040894).
	Applicant’s claims are directed to a medical device comprising of: a syringe, a plunger, and an injectable viscous lifting agent loaded in the syringe barrel, wherein the injectable lifting agent comprises a coloring agent. Additional limitations include: lifting agent has been sterilized by a sterilization process while the inside the syringe barrel.
	HUNTER teaches a medical device, such as a pre-loaded syringe with a fine gauge needle (see [0180]) containing HA (hyaluronic acid; see [0180]) implant for dermal implant (see [0180]), wherein coloring agent may be added to enhance visualization (see [0141]), such as methylene blue (see [0141]), which would result in a blue appearance. Additional disclosures include: viscous formulation (see [0048]), such as Juvederm® used in soft tissue augmentation (see [0177]); plunger [0260]); fine needle, such as 23 gauge (see [0223]); sterilization (see [0142]), such as autoclaving (see [0142]).
	Note, HUNTER’s composition would be capable of Applicant’s intended use, such as adapted for injection between an upper mucosal layer and a lower layer at a target treatment site, because HUNTER’s composition has the same ingredients as claimed by Applicant.
	Note, the method of sterilization, such as the injectable viscous lifting agent has been sterilized by a sterilization process while inside the syringe barrel, would result in the same medical device even if the injectable viscous lifting agent has been sterilized by a sterilization process while outside the syringe barrel, then later placed in the syringe barrel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIEHM (US2014/0178512) in view of JUEVEDERM (Summary of safety and effectiveness data (2006), and HUNTER et al (US 2006/0040894).
KIEHM teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus larger needles have to be used (see [0010]). Additional disclosures include: gellan (see [0011]) and crosslinking with a divalent cation, such as calcium (see [0014]), the filler is formed in situ (see [0012]), unlike the conventional method of producing the gel in vitro and then transfer to the region of the body to be treated (see [0005]); known gel fillers in the prior art include Juvederm® (see [0002]); the injection device and the solutions provided herein are both sterile (see [0105]); injection device could be a prefilled syringe (see [0043])
KIEHM1 does not teach adding a coloring agent.
	JEVEDERM, which is the same Juvederm® tissue filler disclosed in KIEHM1, discloses an injectable gel (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V).
HUNTER teaches a medical device, such as a pre-loaded syringe with a fine gauge needle (see [0180]) containing HA (hyaluronic acid; see [0180]) implant for dermal implant/fillers (see [0180]), wherein coloring agent may be added to enhance visualization (see [0141]), such as methylene blue (see [0141]), which would result in a blue appearance. Additional disclosures include: viscous formulation (see [0048]), such as Juvederm® used in soft tissue augmentation (see [0177]); plunger [0260]); fine needle, such as 23 gauge (see [0223]); sterilization (see [0142]), such as autoclaving (see [0142]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate gellan gum as conventional viscous gel formulations for dermal/tissue fillers. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because conventional viscous gel formulations for dermal/tissue fillers are commonly used it the art even though the conventional fillers have pros and cons.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agents, such as methylene blue. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already taught add coloring agent to tissue filler compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a using a syringe with a plunger, with a needle with a size of 23 gauge or any other gauge size. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because plungers is used in syringes and syringe needle with a size of 23 gauge are commonly used for injection.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate autoclaving. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because autoclaving is common method for sterilizing medical devices
	Note, the prior art’s composition would be capable of Applicant’s intended use, such as adapted for injection between an upper mucosal layer and a lower layer at a target treatment site, because the prior art’s composition has the same ingredients as claimed by Applicant.
	Note, the method of sterilization, such as the injectable viscous lifting agent has been sterilized by a sterilization process while inside the syringe barrel, would result in the same medical device even if the injectable viscous lifting agent has been sterilized by a sterilization process while outside the syringe barrel, then later placed in the syringe barrel.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618